Citation Nr: 0706239	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-36 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
multiple sclerosis with a neurogenic bladder (previously 
rated 10 percent, then 20 percent as urinary incontinence).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to 
November 1985 and from January 1989 to October 2002.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
- which granted service connection for urinary incontinence 
and assigned an initial 10 percent rating retroactively 
effective from October 7, 2002.  The veteran filed a notice 
of disagreement (NOD) in August 2003 requesting a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (when a veteran appeals the rating initially assigned 
for a disability, just after establishing her entitlement to 
service connection for it, VA must consider her claim in this 
context - which includes determining whether she is entitled 
to a "staged" rating to compensate her for times since the 
effective date of her award when her disability may have been 
more severe than at others).

In a November 2003 decision, the RO increased the rating for 
the urinary incontinence to 20 percent with the same 
retroactive effective date of October 7, 2002.  The RO sent 
the veteran a statement of the case (SOC) in November 2003 
addressing this and several other issues, and she responded 
by filing a timely substantive appeal (VA Form 9) in December 
2003.  In a June 2004 statement, however, she specifically 
withdrew her appeal of all issues other than the one 
concerning her urinary incontinence.  See 38 C.F.R. 
§ 20.204(c) (2006).  

A July 2004 RO decision, during the pendency of her appeal 
concerning this lone remaining issue, recharacterized the 
veteran's disability as multiple sclerosis with neurogenic 
bladder and assigned an even higher 40 percent rating - 
again, with the same retroactive effective date of October 7, 
2002.  She has since continued to appeal, requesting an even 
greater rating.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating unless she expressly indicates otherwise).

Since the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the claims file indicates the primary 
manifestation of the veteran's multiple sclerosis for the 
past several years has been urinary incontinence.  And her 
current 40 percent rating is apparently based solely on that 
manifestation.  The record indicates she also has experienced 
paresthesias, weakness, and fatigue in the past.  A VA 
examiner in July 2004 reported that the neurological 
examination at that time was essentially normal.  He noted 
that the veteran stated that she occasionally had problems 
walking, particularly in a straight line, and that 
the problems were apparently intermittent, lasting for a 
couple days and then disappearing for a couple months.  The 
examiner did not mention whether the veteran had any then 
current problems with urinary incontinence.  

A private physician, who had treated the veteran since March 
2002, wrote in September 2004 that the veteran's multiple 
sclerosis had shown clinical progression, as evidenced by 
increasing fatigue, proprioceptive loss with ataxia, 
decreased sensation in her hands so that she would drop 
objects, and a neurogenic bladder.  

At least one examiner had previously indicated the veteran's 
urinary incontinence due to her neurogenic bladder required 
her to change absorbent pads "several times per day."  

The Board believes another examination is needed to better 
elucidate the frequency and severity of all of the 
manifestations of the veteran's multiple sclerosis - 
including quantification of the frequency she must change 
absorbent pads due to her urinary incontinence.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a 
neurological examination.  The examiner 
must review the claims file for the 
veteran's pertinent medical history, 
including a complete copy of this remand.  
The examiner should set forth in detail 
all current and recurrent manifestations 
of the veteran's multiple sclerosis, 
specifically including the frequency and 
severity of each manifestation.  
The report should also indicate the 
frequency with which she has to change 
absorbent pads due to 
urinary incontinence.  In this regard, 
the examiner's attention is directed to 
the contrasting statements by VA and 
private examiners in July and September 
2004.  All opinions should be supported 
by reference to evidence in the file.  

2.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
benefits are not granted to the veteran's 
satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran need take no action until otherwise notified, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


